By the Court,
Belcher, J.:
The contract declared on was not to be performed within one year from the making thereof) and the parties having failed to reduce it to writing, or to make any note or memorandum thereof, it is within the Statute of Frauds and void.
For the labor and services performed under this void contract the plaintiff can only recover on a quantum meruit. Ho such count being found in the complaint, the judgment must be reversed.
When the case is again in the Court below the plaintiff may amend his complaint if he is so advised.
Judgment reversed and cause remanded.
Mr. Justice Crockett did not express an opinion.